Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 18, 2014

                                           No. 04-14-00484-CV

                 IN RE CAPITOL COUNTY MUTUAL FIRE INSURANCE CO.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On July 8, 2014, relator filed a petition for writ of mandamus. This court is of the opinion
that a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to
the petition in this court no later than August 15, 2014. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.


           It is so ORDERED on July 18th, 2014.                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-14402, styled Albertha Stiff v. Capitol County Mutual Fire
Insurance Co., pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.